Case: 19-11136      Document: 00515442140         Page: 1    Date Filed: 06/05/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                          United States Court of Appeals
                                                   Fifth Circuit

                                                                           FILED
                                                                        June 5, 2020
                                    No. 19-11136                        Lyle W. Cayce
                                  Summary Calendar                           Clerk


UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JONATHAN ESCOBEDO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 5:14-CR-33-1


Before DAVIS, SMITH, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       In 2014, Jonathan Escobedo pleaded guilty to being a felon in possession
of a firearm, and the district court sentenced him to 46 months in prison and
three years of supervised release. See 18 U.S.C. §§ 922(g)(1), 924(a)(2). After
the district court revoked his supervised release in 2017, Escobedo completed
the prison term imposed on revocation and began serving another term of
supervised release. In 2019, the Government once more moved to revoke his


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
      Case: 19-11136   Document: 00515442140      Page: 2   Date Filed: 06/05/2020


                                  No. 19-11136

supervised release, alleging that Escobedo had violated the mandatory
condition that he not commit another federal, state, or local law violation by
committing the Texas offense of theft of property valued over $2,500 but less
than $30,000.      Escobedo appeals the district court’s revocation of his
supervised release and imposition of the statutory maximum term of 24
months of imprisonment.
       In arguing that the district court plainly erred by finding without a jury
and by a preponderance of the evidence that Escobedo violated the conditions
of his release by failing to comply with drug testing conditions, Escobedo does
not address and has therefore abandoned a challenge to the sole basis for the
revocation alleged in the Government’s motion to revoke and described by the
district court at the revocation hearing. See Beasley v. McCotter, 798 F.2d 116,
118 (5th Cir. 1986). Because the violation of state law to which Escobedo
pleaded guilty in state court formed an adequate basis for the discretionary
revocation of Escobedo’s release under § 3583(e), this court “need not decide a
claim of error as to other grounds that had been advanced as a cause of
revocation,” such as the petition’s notation of a drug testing condition violation.
United States v. McCormick, 54 F.3d 214, 219 & n.3 (5th Cir. 1995) (internal
quotation marks and citation omitted). Therefore, in light of the revocation
under § 3583(e), Escobedo’s arguments regarding § 3583(g) are irrelevant. See
id.
       The judgment of the district court is AFFIRMED.




                                        2